Citation Nr: 1223843	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  10-04 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating prior to February 7, 2011 and an initial disability rating in excess of 10 percent from February 7, 2011 for residuals of a right foot fracture, to include an injury to the great toe.  

2.  Entitlement to service connection for left knee patellofemoral pain syndrome.  

3.  Entitlement to service connection for chronic lumbosacral strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2010.  A transcript of that hearing has been associated with the claims file.

This claim was previously remanded by the Board in December 2010 for additional development.  

In a January 2012 rating decision, the Appeals Management Center (AMC) awarded the Veteran a 10 percent disability rating for the residuals of a right foot fracture, to include an injury to the great toe and right ankle osteoarthritis, effective February 7, 2011.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of entitlement to an initial compensable rating prior to February 7, 2011 and an initial disability rating in excess of 10 percent from February 7, 2011 for residuals of a right foot fracture, to include an injury to the great toe, must be remanded for further development.  

In a December 2010 remand, the Board, in part, instructed the RO, via the AMC, to provide the Veteran with a VA examination in order to determine the current nature of his residuals of a right foot fracture, to include an injury to the great toe.  The remand instructions related to the VA examination provided that the VA examiner should, in relevant part, indicate whether the Veteran's residuals of right foot fracture to include great toe injury were productive of moderate, moderately severe, or severe disability and indicate whether the Veteran's service-connected right foot disability was manifested by metatarsalgia.  

VA examinations were provided for the right foot in February 2011 and August 2011.  In neither examination did the examiner address the BVA remand instructions asking him to specifically: (1) indicate whether the Veteran's residuals of right foot fracture to include great toe injury are productive of moderate, moderately severe, or severe disability; and (2) indicate whether the Veteran's service-connected right foot disability is manifested by metatarsalgia.  Thus, the examiner failed to comply with the Board's December 2010 remand instructions regarding the examination of Veteran's residuals of a right foot fracture, to include an injury to the great toe.  

Based on the foregoing, and in considering a March 2010 private medical report with findings of metatarsalgia and the Veteran's testimony in an April 2010 Travel Board hearing, the Board finds that the February 2011 and August 2011 VA examinations are incomplete and this case must, therefore be remanded for an addendum opinion to address the specific instructions laid out by the Board.  

Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Accordingly, the Board finds that it is necessary to remand the claim again for full compliance with the Board's December 2010 remand instructions, and specifically for the VA examiner to address the exact questions set forth in the remand instructions, as posed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 U.S.C.A. § 5103A (West 2002).  

The Board also observes that the January 2012 rating decision which awarded the Veteran a 10 percent disability rating for the residuals of a right foot fracture, to include an injury to the great toe, effective February 7, 2011, assigned a disability rating under Diagnostic Code 5271 for moderate limitation of motion of the ankle.  In so doing, the AMC recharacterized the issue of the Veteran's right foot disability as residuals of a right foot fracture, including an injury to the great toe and right ankle osteoarthritis.  While the AMC stated that a separate evaluation under Diagnostic Code 5284 for other foot injures was not awarded to avoid pyramiding, the rating code sheet indicated that the Veteran was also separately awarded service connection for degenerative arthritis of the right ankle, associated with residuals of a right foot fracture, including an injury to the great toe and right ankle osteoarthritis under Diagnostic Code 5271 as well.  In this regard, the Board points out that the RO has awarded separate ratings for the right foot and right ankle based upon the same symptomatology, that being the limitation of motion of the right ankle.  As such, the Board finds that the AMC must review the January 2012 rating decision and reevaluate the right foot and right ankle separately to avoid any issues with pyramiding.  See 38 C.F.R. § 4.14 (2011).  

In an October 2011 rating decision, the RO denied service connection for left knee patellofemoral pain syndrome and chronic lumbosacral strain.  Notice of this rating decision was sent to the Veteran in November 2011.  In March 2012, the Veteran filed a notice of disagreement (NOD) with this rating decision.  

As there is a timely NOD but the RO has not yet issued a statement of the case (SOC) and the Veteran has not had the opportunity to file a substantive appeal as to this issue, these claims must be remanded for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Where an SOC has not been provided following the timely filing of a NOD, a remand, not a referral to the RO, is required by the Board.  Id.  As noted above, such action is warranted in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should forward the claims file to the VA examiner who last performed the February 2011 and August 2011 VA examinations of the Veteran's right foot, or, if this examiner is not available, the claims file should be forwarded to a similar specialist, for a supplemental opinion to obtain findings as to the current severity of the service-connected residuals of a right foot fracture, to include an injury to the great toe.  The claims file, to include a copy of this remand, must be made available to the examiner to review.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file, including a copy of this remand, the March 2010 private medical report and the prior VA examinations of the right foot in February 2011 and August 2011.  

The examiner is then asked to comment on the following: 

(a).  Indicate whether the Veteran's residuals of right foot fracture to include great toe injury is productive of moderate, moderately severe, or severe disability.  

(b).  Indicate whether the Veteran's service-connected right foot disability is manifested by metatarsalgia.  

The rationale for any opinion provided should be set forth.  

If another VA examination is deemed necessary in order to render the above-requested opinion, such should be scheduled.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

3.  The AMC/RO should furnish the Veteran and his representative a statement of the case (SOC) that addresses the issues of service connection for left knee patellofemoral pain syndrome and chronic lumbosacral strain, in accordance with 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.30 (2011).  The AMC/RO should return these discrete issues to the Board only if the Veteran files a timely substantive appeal with respect to these issues.

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  The AMC/RO should specifically also review the January 2012 rating decision and reevaluate the right foot and right ankle separately to avoid any issues with pyramiding.  See 38 C.F.R. § 4.14 (2011).  

If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


